                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

CLYDE MCCOY II,                          )
                                         )
                   Plaintiff,            )                 4:18CV3137
                                         )
             v.                          )
                                         )
COLORADO SPRINGS HOUSING                 )             MEMORANDUM
AUTHORITY, NADINE GARCIA,                )              AND ORDER
LISA PACHECCO, and U.S.                  )
DEPARTMENT OF HOUSING &                  )
URBDEVELOPMENT,                          )
                                         )
                   Defendants.           )
                                         )

       Plaintiff has filed a Motion to Amend and Add a Respondent/Dependent (Filing
No. 15). I will grant Plaintiff’s motion, but Plaintiff will be barred from filing any
further amendments to his Complaint until after the court has conducted an initial
review pursuant to 28 U.S.C. § 1915(e)(2). Accordingly,

      IT IS ORDERED:

      1.     Plaintiff’s Motion to Amend and Add a Respondent/Dependent (Filing
No. 15) is granted;

      2.     The Clerk of Court shall add as Defendants in this case those listed on
page 1 of Plaintiff’s Motion (Filing No. 15 at CM/ECF p. 1);

       3.   The Clerk of Court shall file a photocopy of Filing No. 15 and docket it
as a Supplemental Complaint; and
      4.     Plaintiff shall not file any further amendments to his Complaint until after
the court has conducted an initial review pursuant to 28 U.S.C. § 1915(e)(2).

      DATED this 29th day of November, 2018.

                                         BY THE COURT:

                                         s/ Richard G. Kopf
                                         Senior United States District Judge




                                           2
